     Case 5:20-cv-01925-DSF-AS Document 11 Filed 11/17/20 Page 1 of 1 Page ID #:53




 1
 2
                                                                                    JS-6
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALIFORNIA
 8
 9   GAOYANG LI,                                  No. ED CV 20-1925-DSF(AS)
10               Petitioner,                      [PROPOSED] ORDER TO DISMISS
                                                  WITHOUT PREJUDICE
11         v.
12   CHAD T. WOLF, Acting Secretary of
13   Homeland Security, et al.,

14               Respondents.
15
16
           GOOD CAUSE APPEARING THEREFORE, IT IS HEREBY ORDERED
17
     that Petitioner Gaoyang Li’s Petition for Writ of Habeas Corpus is withdrawn, and
18
     the case is dismissed without prejudice.
19
20
21   DATED: November 17, 2020                     / s / Sagar
                                           ____________________________
                                           HON. ALKA SAGAR
22                                         United States Magistrate Judge
23   Presented by:
     /s/ David Menninger
24   David Menninger
25   Deputy Federal Public Defender
26
27
28
